ORDER

PER CURIAM.
Defendant appeals his conviction for first degree murder, Section 565.020 RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994. Defendant was sentenced to life in prison for each charge, with the sentences to be served concurrently.
No jurisprudential purpose would be served by an extended opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).